DOMENGEAUX, Judge,
dissenting.
Much confusion and uncertainties exist in the jurisprudence concerning the “abuse of rights doctrine” as it may or may not apply to health and accident insurance policies. Since October 31, 1985, the insurer here began paying defendant’s medical expenses under protest, obviously because of its uncertainty as to the applicability of the abuse of rights doctrine.
Commencing with Cataldie, which caused me to dissent in the two cases referred to in the majority opinion, both insurer and insured have been in a perplexed state.
The doctrine, simply stated, provides that a health insurance policy cannot be terminated as to illness, injury or condition arising before the insurers’ cancellation. If the doctrine applies it does so regardless of contractual and statutory law.
I suggest, as I did similarly in the Trevino and Harrington cases, that the case sub judice may also offer an avenue for total consideration by our Supreme Court *803of the abuse of rights doctrine as it affects these type policies.
I respectfully dissent.